381 F.2d 729
Wilbur M. GASKINS and Mrs. Bernice Gaskins, Appellants,v.UNITED STATES of America, Appellee.
No. 24247.
United States Court of Appeals Fifth Circuit.
June 26, 1967.

Edwin G. Barham, of Franklin, Barham, Coleman, Elliott & Blackburn, Valdosta, Ga., for appellants.
Floyd M. Buford, U. S. Atty., Macon, Ga., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Grant W. Wiprud, Robert I. Waxman, Harry Marselli, Attys., Dept. of Justice, Washington, D. C., Walker P. Johnson, Jr., Asst. U. S. Atty., of counsel, for appellee.
Before TUTTLE, Chief Judge, and THORNBERRY and GODBOLD, Circuit Judges.
PER CURIAM.


1
The trial court, in this suit for refund of income taxes, directed a verdict for the United States when it concluded that all the evidence demanded a negative answer to the question: "Was there an oral agreement between Mr. Gaskins and Mr. Barrantine which provided. * * * (1) That Mr. Barrantine had both the right and the obligation to cut an amount of timber agreed upon between the parties?" The parties agreed in effect, by a pretrial stipulation, that the jury must find that the oral agreement included this provision in order for the appellants-taxpayers to recover.


2
We agree with the trial court that the evidence demanded a negative answer to this interrogatory. Thus the trial court did not err in directing a verdict for the United States.


3
The judgment is affirmed.